DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 5/11/2022 have been considered. Claims 1 and 18 have been amended. Claims 1-30 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every prior art rejection set forth in the Non-Final Rejection filed 2/11/2022. Claims 1-30 are allowed. Furthermore the Terminal Disclaimer filed 5/11/2022 has been considered and approved. Therefore the non-statutory double patenting rejection of Claims 1-30 is withdrawn.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of structure present in Claims 1 and 18 along with the amended language was not found in the prior art of record. In particular, the limitation that “a seat section is located between the head section and the foot section; the patient support assembly being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line in an orientation greater than 30 degrees; and a release to allow the patient support assembly to move from the tilted position to a generally horizontal position” in combination with the other structure disclosed in Claims 1 and 18 was not found in the prior art of record. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1 and 18 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673